DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on May 26, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Specification Objection
 	The specification is objected to because a more descriptive title is requested.  

Claim Objections
 	As to claim 1, the Examiner suggests replacing “an first end” with “a first end”.  

 	Furthermore as to claim 1, the Examiner suggests replacing “and second wiring” on lines 6-7 with “and the second wiring”.

 	As to claim 2, the Examiner suggests replacing “an second end portion” with “a second end portion”.


 	As to claim 4, the Examiner suggests “in  contact with”.

 	As to claim 10, the Examiner suggests “being in contact”.

 	As to claim 12, the Examiner suggests “wherein the fifth wiring extends  in the first direction”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 1, it is unclear if a first wiring of “the first memory cell being controllable by a first wiring” is the same first wiring as “a first wiring provided above the substrate” that is recited earlier.  The Examiner assumes they each refer to the same structure.

 	Furthermore as to claim 1, it is unclear if a second wiring of “the second memory cell being controllable by a second wiring” is the same second wiring as “a second wiring provided above the substrate” that is recited earlier.  The Examiner assumes they each refer to the same structure.

 	As to claim 3, it is unclear if a first wiring of “the third memory cell being controllable by a first wiring” is the same first wiring as “a first wiring provided above the substrate” that is recited in claim 1.


 	As to claim 7, there is a lack of antecedent basis for “the second signal line”.  A second signal line is not recited in parent claim 1.
	

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Aritome et al. (U.S. Patent Publication No. 2012/0213009 A1), as cited in the IDS and hereafter “Aritome”.
	
 	As to claim 1, Aritome teaches:
A substrate 20.  Aritome teaches a semiconductor memory device.  See Aritome, FIG. 7.

A first wiring (right BL) provided above the substrate and extending in a first direction (horizontal direction) parallel to a surface of the substrate.

A second wiring (left BL) provided above the substrate and extending in the first direction, the first wiring and [the] second wiring being arranged at a second direction (into the page and perpendicular to the horizontal direction) crossing the first direction.

A first semiconductor pillar (right CH) extending a third direction (vertical direction) away from the substrate.

A second semiconductor pillar (left CH) extending in the third direction, the first semiconductor pillar and the second semiconductor pillar being arranged at the second direction.

A first memory cell (MC_0 formed on a right side of the right side CH) provided on a side surface of the first semiconductor pillar (right CH), the first memory cell being controllable by a first wiring.  Per the 35 U.S.C. § 112(b) rejection above, the Examiner assumes a first wiring recited here is the same first wiring as recited previously.

A second memory cell (MC_0 formed on a left side of the right CH) provided on a side surface of the first semiconductor pillar, the first memory cell being controllable by a first wiring.  Aritome teaches that memory cells surround each channel.  Id. at ⁋ [0031].

A third memory cell (MC_0 formed on a right side of the left side CH) provided on a side surface of the second semiconductor pillar (left CH), the third memory cell being controllable by applying a voltage to a first signal line (WL_0/CG_0) electrically connected to the second wiring.  Aritome teaches the word line/control gate structure.  Id. at FIG. 2A, FIG. 2B, FIG. 7.

A first insulating layer (top most 71) being in contact with [a] first end portion of the second wiring in the first direction. 

A third wiring LST provided above the substrate and extending in the first direction, the second wiring and third wiring being arranged at the second direction.

A fourth memory cell (MC_0 formed on a left side of the left side CH) provided on another side surface of the second semiconductor pillar, the fourth memory cell facing the third memory cell via the second semiconductor pillar in the second direction, the fourth memory cell being controllable by a third wiring.  Aritome teaches that memory cells surround each channel.  Id. at ⁋ [0031].  Aritome also teaches the third wiring LST controls the string ST of memory cells.  Id. at ⁋ [0116].


No Prior Art Applied
 	No prior art has been applied to claims 2-12.
  
 	As to claim 2, Aritome is the closest prior art but does not teach the limitations of the second insulating layer.

 	As to claims 3 and 6, Aritome is the closest prior art but does not teach the limitations of the third insulating layer.

 	As to claim 4, Aritome is the closest prior art but does not teach the limitations of the first insulating layer in contact with a part of the third wiring.

 	As to claim 5, Aritome is the closest prior art but does not teach the limitations of the second contact and the first bit line.

 	As to claims 7 and 11, Aritome is the closest prior art but does not teach the limitations of the second signal line.

 	As to claims 8 and 9, Aritome is the closest prior art but does not teach the limitations of the fourth wiring and the fifth memory cell.

 	As to claims 10 and 12, Aritome is the closest prior art but does not teach the limitations of a fourth contact.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829